Citation Nr: 0425685	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  96-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision issued by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2004, the Board remanded the 
claim for additional development.  

In connection with this appeal, the veteran personally 
testified at an RO hearing in January 1999.  In September 
2003, the veteran personally testified before the undersigned 
Acting Veterans Law Judge of the Board, sitting at the RO.  
The hearing transcripts are of record.


FINDING OF FACT

The veteran does not have hearing loss that is related to his 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for hearing loss.  In his June 1995 application for 
disability compensation benefits, the veteran stated that, 
since the early 1980s, he has had bilateral hearing loss 
attributable to acoustic trauma in active service.  At the RO 
hearing, he testified that he participated in 12 to 15 live 
fire training exercises that involved the firing of some 300 
rounds of high explosives.  He reportedly began to notice 
hearing loss toward the end of service.  See RO hearing 
transcript.  At the Board hearing, the veteran stated that 
the noticed hearing loss in late 1978 to early 1979, after 
discharge.  He denies having had civilian occupational 
acoustic trauma, as he held sedentary positions in the food 
sales industry after discharge.  See RO hearing transcript 
and VA Form 9.  He stated that he currently works as a school 
attendance officer, which does not involve significant noise 
exposure.  See Board hearing transcript.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2003).  

The veteran's Form DD-214 indicates that the veteran's 
primary specialty in active service was as a cannon crewman.  

The veteran's enlistment medical examination report and 
report of medical history, both dated in early June 1976, 
indicate no abnormalities concerning hearing.  Audiological 
test results from examinations performed in or about April 
and May of 1978 are also of record.  The latest audiogram in 
the service medical records is a report, dated in July 1978, 
which shows that the veteran's hearing loss profile was  
"H1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  The 
veteran's separation examination report, dated in July 1978, 
shows that his ears and drums were clinically evaluated as 
normal, and that he had auditory thresholds of 15, 5, 5, and 
20 decibels at the frequencies 500, 1000, 2000, and 4000 
Hertz for the right ear, and 20, 10, 5, and 20 decibels at 
these frequencies for the left ear.  In an accompanying 
"report of medical history," he denied having had hearing 
loss.  

Post-service medical evidence includes VA outpatient 
treatment reports, dated between late 1995 and 1997, which 
show that the veteran complained of hearing loss.  A 1995 
report indicates that hearing was within normal limits 
bilaterally to 3,000 Hertz, with mild (left ear) or mild to 
moderate (right ear) sensorineural hearing loss above 3,000 
Hertz.  No specific figures were listed for decibel loss.  VA 
records from early 1996, to include a March 1996 audiogram, 
document diagnosis of bilateral sensorineural hearing loss, 
and show that the veteran reported that he had had hearing 
problems for about 10 years.  The audiogram shows that the 
veteran had right ear hearing loss as defined at 38 C.F.R. 
§ 3.385.  VA records from the following year document ongoing 
treatment for sensorineural hearing loss.  A January 1997 VA 
audiogram shows that the veteran did not have hearing loss as 
defined at 38 C.F.R. § 3.385.  

A May 2002 report of a private audiologist indicates that the 
veteran has normal right ear hearing from 250-3000 Hertz and 
mild to moderate hearing loss from 4000 to 8000 Hertz.  As 
for the left ear, the veteran has normal hearing from 250-
2000 Hertz and moderately severe hearing loss at 6000 Hertz 
with some recovery to the moderate hearing loss at 8000 
Hertz.  Word recognition scores were 100 percent, 
bilaterally.  

Two VA compensation and pension (C&P) examination reports are 
of record.  A July 2002 C&P audiology examination report 
shows that the veteran has auditory thresholds for the right 
ear of 10, 10, 5, 15, and 35 decibels at the frequencies 500, 
1000, 2000, 3000, 4000 Hertz, respectively.  For the left 
ear, he has auditory thresholds of 10, 10, 5, 20, and 25 
decibels at the frequencies 500, 1000, 2000, 3000, 4000 
Hertz, respectively.  The Maryland CNC test scores were 100 
percent for the right ear and 96 percent for the left ear.  
The examiner stated that the auditory thresholds noted at 
separation from service were "essentially the same" as 
those noted in the July 2002 VA examination. The examiner 
stated that the veteran has normal right ear hearing through 
3000 Hertz, with a borderline mild sensorineural hearing loss 
at 4000 Hertz and 8000 Hertz.  As for the left ear, the 
veteran has normal hearing through 4000 Hertz, with a 
moderately severe to mild sensorineural hearing loss between 
6000 to 8000 Hertz.  After a review of the claims folder, the 
examiner concluded that, "It is not likely that the 
patient's hearing loss is due to military service as the 
patient apparently has minimal, if any, hearing problems."  

An August 2002 C&P "ear diseases" examination report shows 
that the veteran has no active ear diseases.  His hearing is 
within normal limits bilaterally.  

The record also includes two layperson affidavits dated in 
April 1998 - one from the veteran's mother and the other from 
his former spouse - in which the authors attested to their 
personal knowledge of the veteran's complaints about hearing 
loss during and after service.  The veteran reportedly 
attributed the hearing loss to artillery fire noise exposure 
in service.  

The Board finds that the preponderance of the evidence is 
against the claim.  In this case, the veteran's service 
medical records include several reports containing 
audiological test results, none of which show that the 
veteran had hearing loss as defined at 38 C.F.R. § 3.385, and 
there is no competent evidence showing that the veteran had 
hearing loss during service.  Therefore, a hearing loss 
disability is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, there is no competent evidence showing 
that sensorineural hearing loss was manifest to a compensable 
degree within one year of separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, under 38 U.S.C.A. § 
1131, the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, although there are several notations of 
hearing loss in the claims file, the July 2002 VA examination 
report shows that the veteran does not have hearing loss 
which constitutes a disability as defined at 38 C.F.R. 
§ 3.385.  As the most recent examination report of record, 
this report is considered the most probative of the veteran's 
claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In this regard, the May 2002 report from the private 
audiologist includes an accompanying audiometry report that 
contains charted results, but does not list specific 
numerical levels of decibel loss at specific frequencies.  
However, the chart appears to show that the veteran had a 
decibel loss of less than 40 at all levels at or below 4,000 
Hertz.  Finally, even if a hearing loss disability was shown 
as defined at 38 C.F.R. § 3.385, there is no competent 
evidence of record to show that such hearing loss is related 
to the veteran's service.  The Board further points out that 
even if it were to assume that the veteran's complaints of 
hearing loss, as noted in the 1995 VA outpatient treatment 
report, were sufficient to show a hearing loss disability, as 
defined at 38 C.F.R. § 3.385, the first evidence of a hearing 
loss disability comes approximately 17 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
regard, the only competent opinion of record is contained in 
the July 2002 VA examination report.  In that report the 
examiner concluded that it is not likely that the veteran's 
hearing loss is due to military service.  The examiner noted, 
in part, that the veteran has "minimal, if any, hearing 
problems."  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
hearing loss, and that the claim must be denied.  

The Board has considered the oral and written testimony of 
the veteran, and the lay statements.  The Board points out 
that, although a lay person is competent to testify only as 
to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.  Accordingly, the 
veteran's claim for service connection must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 1995 decision, the Statement 
of the Case (SOC), and four Supplemental Statements of the 
Case (SSOC's), that the evidence did not show that the 
criteria for service connection for the claimed condition had 
been met.  The April 2004 SSOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in a letter dated in April 
2001, the RO notified the appellant of the information and 
evidence the RO would obtain and the information and evidence 
the appellant was responsible to provide.  The Board 
concludes that the discussions in the April 2001 letter, the 
RO's decision, the SOC and the SSOC's adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the April 2001 letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the April 2001 letter, the appellant was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, including medical records, employment 
records, or records from other Federal agencies.  He was told 
that, "The law states that we must make reasonable efforts 
to help you to get evidence necessary to support your claim 
and to notify you when we are unsuccessful in obtaining these 
records. "  He was notified that it was still his 
responsibility to make sure these records were received by 
VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified inter alia, 
"You can help us with your claim by doing the following: 
tell us about any additional information or evidence that you 
want us to try to get for you."  He was provided with the 
appropriate forms.  (VA Forms 21-4138 and 21-4142(4)).  It 
does not appear, however, that any additional sources of 
information were ever identified.  

The contents of the April 2001 letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
In this regard, the Board notes that an opinion by the 
General Counsel's Office held that the Pelegrini I Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004); see also VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

The Board also notes that the April 2001 letter was sent to 
the appellant after the RO's decision that is the basis for 
this appeal.  As noted in Pelegrini II, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was already decided by the time the 
VCAA was enacted.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.

In this case, as previously discussed, all available, 
identified evidence has been obtained.  In addition, in 
reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the April 2001 letter provided to the appellant was not 
given prior to the first AOJ adjudication of the claim, it 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
letter was sent, the case was readjudicated and two 
Supplemental Statements of the Case were provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded a VA examination, and an 
etiological opinion has been obtained.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Service connection for hearing loss is denied.  


	                        
____________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



